DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. Claims 1-10 and 19 are withdrawn. Claims 11-18 and 20 are pending and under examination, and claim 11 is independent.

Response to Arguments
The objection to the drawings is withdrawn in view of applicants’ submission of corrected drawings.
Applicants’ request for allowance and rejoinder of the restricted claims is denied as the case is not in condition for allowance and the sets of claims do not include all the limitations of the elected set.
As to the rejection of the claims under 35 USC 103, the applicants argue that the amendments are not taught by the art of record. Applicant’s arguments with respect to claims 11-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument relating to the structural constraint boundary conditions, which are taught by a new reference and set forth below. 


Election/Restrictions
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over P. Papazoglou, Topology Optimization of Heat Exchangers, Master’s thesis, Delft University of Technology, pp. 1-76, (2015). URL: http://resolver:tudelft:nl/uuid: 08481ec6-d6df-4162-b254-8b99eeccc6d1 (hereinafter “Papazoglou”) in view of Babu et al., US Patent Application Publication No. 2019/0315067 (hereinafter “Babu”) and further in view of Martin Philip Bendsoe, et al., “Generating Optimal Topologies in Structural Design Using a Homogenization Method,” Computer Methods in Applied Mechanics and Engineering 71 pp. 197-224 (1988) (hereinafter “Bendsoe”).


providing boundary conditions to a topology optimization tool, wherein the boundary conditions comprise at least one of a pressure drop condition, a mass condition, and a thermal energy transfer condition (Papazoglou, p. 5-6 Section 2.1 Fluid Flow discussing mass condition equations that also include pressure and as noted “[i]n order to solve the above Partial Differential Equations (PDEs), the boundary conditions must also be known.”; see also p. 7 Section 2.2.1 Conduction, discussing boundary conditions for solving conductive problems. P. 11 Fig. 3.3(a) with initial domain and boundary conditions, p. 30 Fig. 5.9 boundary conditions.);
creating, with the topology optimization tool, a three dimensional design of a heat exchanger core of the heat exchanger based on the boundary conditions (Papazoglou, Abstract, “The aim of this thesis is to optimize the structure of a two flow heat exchanger, by means of topology optimization.”; pp. 43 Section 5.3 3D Results with Figs. 5.21-5.28 illustrating the 3D design and accompanying discussion, Examiner’s Note (EN): the boundary conditions are imposed to solve the equations discussed using topology optimization and thus the design is based on the boundary conditions.) wherein the heat exchanger core comprises:
an inlet header (Papazoglou, p. 25 Figure 5.1 showing inlets in the design);
an outlet header (Papazoglou, p. 25 Figure 5.1 showing outlets in the design);
an array of jointless branched channels comprising: a first split at the inlet header; a first juncture at the outlet header, wherein the first split and first juncture are common to an entirety of the array of jointless branched channels; and a plurality of secondary splits and secondary junctures, wherein each secondary split and secondary juncture is situated between the inlet header and the outlet header, wherein a subset of the secondary splits and junctures route fluid through interconnections between fluidly parallel jointless branched channels (Papazoglou, p. 12 Fig. 3.5 showing branched juncture architecture resulting from optimized design, see p. 32 Fig. 5.10(b) illustrating the optimized design without joints; p. 43 paragraph 1, “The next logical step is to move to 3 dimensions, in order to allow for more complex channel structures.” P. 47 Figure 5.28 showing branches and splits between the inlet and outlet for routing the fluid through the interconnections. EN: The design shows a plurality of branches, having no joints visible or indicated (i.e., jointless), channels and junctures that communicate the two fluids between the inlet and outlet.),
wherein the array of jointless branched channels provides structural support to the heat exchanger core (Papazoglou, see p. 12 Fig. 3.5 illustrating internal heat exchanger structure; EN: the array of branches and channels are part of the structure of the heat exchanger core and therefore provide structural support);


While Papazoglou teaches that the topological optimization for the heat exhchanger design can be used with additive manufacturing (Papazoglou, p. 2 paragraph 3, “In order to take full advantage of the capabilities of additive manufacturing we need to be able to optimize the complete topology of a heat exchanger.” P. 50 paragraph 7, “The 3D models gave an insight of how to maximize the heat transfer by generating bi-continuous structures, that can be realised 
Babu teaches determining a tooling pathway of a layer-by-layer additive manufacturing device based on the three dimensional design of the heat exchanger core (Babu, Fig.1 106 Generate tool path data from CAD data, Abstract “Generating tool path data for use in additive manufacturing comprises providing object design data in which at least part of the object is represented abstractly using lines and/or surfaces.”); and 
building, with the layer-by-layer additive manufacturing device, the heat exchanger core based on the determined tooling pathway (Babu, Fig. 1 110 Machine interprets tool path data and builds object; [0152] “there is provided a physical object manufactured using an additive manufacturing apparatus, for example that implements tool path data which has been generated in accordance with a method of generating tool path data as described herein”).
Papazoglou and Babu are analogous because Papazoglou is directed to the designs for use with additive manufacturing (see Papazoglou p. 2 second paragraph) and Babu is directed to using the designs to create a product. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Papazoglou and Babu to use additive manufacturing for the complex topological heat exchanger design as claimed. One of ordinary skill in the art would have been motivated to make such a combination because additive manufacturing has an advantage in producing complex objects 
Modified Papazoglou does not explicitly disclose wherein the boundary conditions comprise a structural support condition.
Bendsoe teaches topology optimization wherein the boundary conditions comprise a structural support condition (Bendsoe, Abstract “The method is related to modern production techniques and consists of computing the optimal distribution in space of an anisotropic material that is constructed by introducing an infimum of periodically distributed small holes in a given homogeneous, isotropic material, with the requirement that the resulting structure can carry the given loads as well as satisfy other design requirements.”; p. 199 last paragraph “The nature of the method is such that it allows you to predict the topology of the structural member but it only results in a nonsmooth estimate of the exact form of its boundary. The method should be the first step in a two-step shape design procedure, where the second step consists of a traditional boundary variations optimization.”).
Papazoglou, Babu, and Bendsoe are analogous because Papazoglou is directed to the designs for use with additive manufacturing (see Papazoglou p. 2 second paragraph) and Babu is directed to using the designs to create a product and Bendsoe is directed to finding optimal topologies in structural design of products. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Papazoglou, Babu and Bendsoe to use additive manufacturing for the complex topological heat exchanger design as claimed. Papazoglou discusses that the optimization problem it focused on was for heat transfer and that it “does not take into account any structural constraints and as a result 


Claim 12. Modified Papazoglou teaches the method of claim 11, wherein creating the interconnections comprises forming fluid paths between parallel jointless branched channels to promote inter-layer mixing within a flow through the array of jointless branched channels (Papazoglou, p. 43 paragraph 3, “The two flows form intermixing channels.” P. 47 Figure 5.28 showing branches and splits between the inlet and outlet for routing the fluid through the interconnections. EN: The design shows a plurality of branches, having no joints visible or indicated (i.e., jointless), channels and junctures that communicate the two fluids between the inlet and outlet.).

forming the array of jointless branched channels such that a channel wall of one of the jointless branched channels includes a variable thickness (Papazoglou, p. 13 Figure 3.6 showing branches with variable thicknesses for channels; p. 50 paragraph 7 “we saw that reducing the thickness of the wall between the flows is beneficial to the heat transfer.” P. 47 Figure 5.28 showing branches and splits between the inlet and outlet for routing the fluid through the interconnections. EN: The design shows a plurality of branches, having no joints visible or indicated (i.e., jointless), channels and junctures that communicate the two fluids between the inlet and outlet. Thus, thickness is a parameter of optimization and is varied as needed.).

Claim 14. Modified Papazoglou teaches the method of claim 11, further comprising forming the array of jointless branched channels such that a jointless branched channel includes a variable cross-section shape (Papazoglou, p. 36 paragraph 1 “In figure 5.11a the design is driven by the pressure drop constraint. The cross section area of the channels is increased, such as the pressure constraint at the inlets is met.” P. 47 Figure 5.28 showing branches and splits between the inlet and outlet for routing the fluid through the interconnections. EN: The design shows a plurality of branches, having no joints visible or indicated (i.e., jointless), channels and junctures that communicate the two fluids between the inlet and outlet. Thus, cross section is a parameter of optimization and is varied as needed.).

wherein creating the three dimensional design of the heat exchanger core comprises designing the array of jointless branched channels to include a plurality of splits and a plurality of junctures, wherein a split is a point at which a single branched channel diverges into at least two branched channels, and wherein a juncture is a connection point where at least two jointless branched channels converge into a single jointless branched channel (Papazoglou, see Fig. 3.6 topological optimized design example showing splits, junctures and convergences. P. 47 Figure 5.28 showing branches and splits between the inlet and outlet for routing the fluid through the interconnections. EN: The design shows a plurality of branches, having no joints visible or indicated (i.e., jointless), channels and junctures that communicate the two fluids between the inlet and outlet. The numbers of braches, splits and convergences will depend on the design optimization process but such features result from topological optimization.).

Claim 16. Modified Papazoglou teaches the method of claim 11. While Papazoglou does not explicitly disclose forming at least one of a structural support feature and a thermodynamic feature that is integrally formed with at least one of an inner or an outer surface of a branched channel, wherein a shape of the thermodynamic feature comprises a lenticular, an airfoil, or an elliptic shape, Babu teaches forming at least one of a structural support feature and a thermodynamic feature that is integrally formed with at least one of an inner or an outer surface of a jointless branched channel, wherein a shape of the thermodynamic feature comprises a lenticular, an airfoil, or an elliptic shape (Babu, [0058] “The volume-surrounding surface may therefore comprise an open or closed surface. The volume-surrounding surface 
Papazoglou and Babu are analogous because Papazoglou is directed to the designs for use with additive manufacturing and Babu is directed to using the designs to create a product. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Papazoglou and Babu to use additive manufacturing for the complex topological heat exchanger design with various types of cross sectional areas and shapes used as claimed. One of ordinary skill in the art would have been motivated to make such a combination because additive manufacturing has an advantage in producing complex objects that would otherwise be too difficult or impossible to build using manufacturing techniques such as casting as taught by Babu ([0003]). 

Claim 20. Modified Papazoglou teaches the method of claim 11, wherein the array of jointless branched channels routes fluid in a hybrid cross-counter flow through the heat exchanger core (Papazoglou, p. 43 paragraph 3, “The two flows form intermixing channels.” EN: .



Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over P. Papazoglou, Topology Optimization of Heat Exchangers, Master’s thesis, Delft University of Technology, pp1-76, (2015). URL: http://resolver:tudelft:nl/uuid: 08481ec6-d6df-4162-b254-8b99eeccc6d1 in view of Babu et al., US Patent Application Publication No. 2019/0315067 and further in view of Martin Philip Bendsoe, et al., “Generating Optimal Topologies in Structural Design Using a Homogenization Method,” Computer Methods in Applied Mechanics and Engineering 71 pp. 197-224 (1988) (hereinafter “Bendsoe”) and further in view of Arafat, WO 2017052798 (IDS dated May 1, 2020).

Claim 17. Modified Papazoglou teaches the method of claim 11. While Papzoglou refers to using additive manufacturing to produce the design and it is considered obvious to one of ordinary skill in the art to put fluids or gases in casings to constrain the fluid for the exchange of heat it does not explicitly disclose, further comprising enclosing the heat exchanger core in an external casing having a casing inlet and a casing outlet, such that an interior surface of the external casing and an external surface of the heat exchanger core together form a secondary flow path past and around the heat exchanger core.
enclosing the heat exchanger core in an external casing having a casing inlet and a casing outlet, such that an interior surface of the external casing and an external surface of the heat exchanger core together form a secondary flow path past and around the heat exchanger core (Arafat, Fig. 1 showing heat exchanger with casing having an inlet and outlet, [0026] “The improved heat exchanger 4 can be said to include a core 6 and a header apparatus 8 that are co-formed in situ as part of an additive manufacturing process.”; [0028] “among the exemplary headers 24, the header 24A is an exemplary first inlet header, and the header 24B is an exemplary second outlet header. The headers 24A and 24B are in fluid communication with the first channels 20 to form a first leg 28 that is show in Fig. 3 and which, in the depicted exemplary embodiment, is a cold leg. The header 24C is an exemplary second inlet header, and the header 24D is an exemplary second outlet header. The headers 24C and 24D are in fluid communication with the second channels 22 to form a second leg 30 that is likewise depicted in Fig. 3 and which, in the depicted exemplary embodiment, is a hot leg.”).
Papazoglou, Babu, Bendsoe and Arafat are analogous because Papazoglou is directed to the designs for use with additive manufacturing, Babu is directed to using the designs to create a product, Bendsoe is directed to finding optimal topologies in structural design of products. and Arafat is directed to using additive manufacturing for heat exchanger production. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Papazoglou, Babu, Bendsoe and Arafat to use additive manufacturing for the complex topological heat exchanger design including a housing as claimed. One of ordinary skill in the art would have been motivated to make such a 

Claim 18. Modified Papazoglou teaches the method of claim 17. Papazoglou does not explicitly disclose wherein the enclosing the heat exchanger core in the external casing comprises forming, with the layer-by-layer additive manufacturing device, the external casing to encapsulate the heat exchanger core within the external casing.
Arafat teaches wherein the enclosing the heat exchanger core in the external casing comprises forming, with the layer-by-layer additive manufacturing device, the external casing to encapsulate the heat exchanger core within the external casing (Arafat, [0026] “The improved heat exchanger 4 can be said to include a core 6 and a header apparatus 8 that are co-formed in situ as part of an additive manufacturing process.” EN: the additive manufacturing process construction to build the heat exchanger by Babu and Arafat depend on the optimized designs of Papazoglou. As seen in Fig. 5.28 of Papazoglou the casing would be around the design and includes flow through and around the surface of the heat exchanger that would be contained in a casing for ease of installation and replacement.).
Papazoglou, Babu and Arafat are analogous because Papazoglou is directed to the designs for use with additive manufacturing, Babu is directed to using the designs to create a product, Bendsoe is directed to finding optimal topologies in structural design of products. and Arafat is directed to using additive manufacturing for heat exchanger production. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Papazoglou, Babu, Bendsoe and Arafat to use additive manufacturing for . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.W.C./             Examiner, Art Unit 2129


/REHANA PERVEEN/             Supervisory Patent Examiner, Art Unit 2129